Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 22, 2020

                                      No. 04-20-00047-CV

                                        Richard LARES,
                                           Appellant

                                                v.

                                        Martha MUÑIZ,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-CI-15663
                            Honorable Peter Sakai, Judge Presiding

                                         ORDER

       This court issued its mandate in this appeal on August 21, 2020. On September 17, 2020,
pro se appellant Richard Lares filed a “Motion for Reconsideration or in the Alternative for
Reinstatement of [H]is Appeal.”
       This court’s plenary power in appeal 04-20-00047-CV has expired. See TEX. R. APP. P.
19.1 (plenary power period); id. 19.3 (“After its plenary power expires, the court cannot vacate
or modify its judgment.”).
         Appellant also asked this court, in the alternative, to consider his motion as a notice of
appeal in trial court cause number 2006-CI-15663. We direct the Clerk of this court to consider
Appellant’s motion as a new notice of appeal for trial court cause number 2006-CI-15663 and to
initiate a new appeal accordingly.


       It is so ORDERED September 22, 2020.
                                                            PER CURIAM



       ATTESTED TO:_____________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT